Citation Nr: 0707268	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-23 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for left hip disability, to 
include as secondary to the veteran's service connected 
disability for right knee and right hip.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Buffalo, 
New York.


REMAND

The veteran claims he is entitled to service connection for 
his left hip labral tear as secondary to his service 
connected left knee injury and the problems with his right 
knee and hip which were secondary to the left knee injury.  

The veteran was not treated for any problems with his left 
hip while in service.  In November 1996, there was medical 
evidence of mild degenerative changes to the veteran's left 
hip.  Subsequently, 1998 X-rays continued to show mild 
degenerative change to the hip.  In a March 1999 VA exam, the 
physician reported that the veteran had a full range of 
motion of the left hip and that there was no joint line 
tenderness.  

In January 2004, the veteran was seen by Dr. Shukri for a 
severe groin pain that "shoots through the medial aspect of 
his hip" and had been going on for six months.  The veteran 
advised that he had been injured in an accident at work in 
August 1991 and suffered severe back pain mainly on his left 
side for which he received treatment.  Dr. Shukri stated that 
the veteran suffered from severe hip arthritis with soft 
tissue and muscle strain.

Subsequently, the veteran was examined by Dr. Wiese in 
January 2004 for a similar complaint of left groin pain which 
had begun six to seven months earlier.  Dr. Wiese noted the 
veteran's limp and provided a diagnosis of "left hip labral 
tear and mild arthritis."  In a February 2004 statement, Dr 
Wiese noted that tears similar to the veteran's can occur 
with stretching, twisting and hyper adduction type injuries 
to the hip.  He also stated that such tears can occur from an 
altered gait and that it is more likely than not that the 
veteran's labral tear was the result of his altered gait 
caused by his service connected disability for the right hip 
and knees.  

The veteran was provided two VA examinations.  In his July 
2004 report, the physician noted the veteran's limp and 
stated that the onset of the veteran's problem with his left 
hip tear was almost 25 years after service.  He determined 
that "it is as least as likely as not that the veteran's 
left hip labral tear is not secondary to the service 
connected injuries."  

In April 2005, the veteran was again examined by the VA 
physician who noted a diagnosis of degenerative joint disease 
of the left hip.  The physician determined that the veteran's 
left hip tear was not service related and stated "I can find 
no references of gait disturbances being even a remote 
etiological factor in the condition."  His report further 
stated "It is at least as likely as not that this veteran's 
hip conditions are unrelated to his service connected left 
knee condition."  While the implied message of the VA 
examination reports is that the left hip disability is 
unrelated to service-connected disability, the terminology 
used is vague and not sufficient for adjudication purposes.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development:  

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and etiology of any left 
hip disability.  Complete testing should 
be performed and the claims folder should 
be made available to the examiner for 
review.  For each left hip disability 
identified, the examiner is asked to offer 
an assessment as to whether there is a 50 
percent probability or greater that it is 
due to or aggravated by his service-
connected knees and right hip 
disabilities.  If aggravated, the examiner 
must identify the degree of permanent 
increase in left hip disability that can 
be attributed to the service-connected 
disabilities.  The examiner should review 
the entire claims folder and reconcile any 
findings with the February 2004 report by 
Dr. Wiese and the July 2004 and April 2005 
VA examination reports.  A rationale for 
any conclusions reached should be 
included.  

2.  Following the completion of the 
development requested above, the claim 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of the benefit sought by the veteran, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



